DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al., US 2018/0332501 A1 (Tseng hereinafter), in view of Babaei et al., US 2018/0279262 A1 (Babaei hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Tseng discloses a method performed by user equipment (UE) (As shown in FIG. 1, a RAN may provide Duplication and/or Repetition configurations to a UE at the RAN Configuration Stage (e.g., Stage 101). A base station (e.g., a gNB) may provide Duplication and/or Repetition configurations when the RAN is building a radio bearer (RB) to provide a service to the UE; see Tseng, paragraph [0040]), comprising: … determining, according to a state of each cell in the two or more cell groups (the value of Sact Ax and two bit strings for Config.xl and Config.x2 are provided respectively in the Duplication configuration. Each bitmap can be further divided into two parts: cell group (CG) part and Carrier Part. In the CG part, a bitmap is provided to indicate whether PDCP PDU Duplication is applied to each CG; see Tseng, paragraph 
if the required conditions are satisfied, then activation of the PDCP packet duplication function (the activation and deactivation of Duplication are based on a PDCP PDU size threshold (e.g., paired activation event E#A-xl and deactivation event E#DA-xl). As shown in Table 3-1, E#A-xl and E#A-x2 are two paired activation events for Duplication. E#A-xl is the activation event where the PDCP PDU size of the pending PDCP PDU is smaller than ( or equal to) the PDCP PDU size threshold, Sact_Ax·; see Tseng, paragraph [0088]. Also see paragraph [0090], “when the PDCP PDU size of the pending PDCP PDU is greater than (or equal to) the PDCP PDU size threshold, Sact Ax' a duplication function 1508 in a PDCP layer 1506 may duplicate the PDCP PDU and provide the duplicated PDCP PDU(s) to one or more bearers (e.g., 1512 and/or 1514) in a MCG 1510, one or more bearers ( e.g., 1522 and/or 1524) in a SCG 1520, and one or more bearers ( e.g., 1532 and/or 1534) in a SCG 1530”).
Regarding claim 6, Tseng discloses a method performed by a base station (As shown in FIG. 1, a RAN may provide Duplication and/or Repetition configurations to a UE at the RAN Configuration Stage (e.g., Stage 101). A base station (e.g., a gNB) may provide Duplication and/or Repetition configurations when the RAN is building a radio bearer (RB) to provide a service to the UE; see Tseng, paragraph [0040]), comprising: … determining, according to a state of each cell in the two or more cell groups (the value of Sact Ax and two bit strings for Config.xl and Config.x2 are provided respectively in the Duplication configuration. Each bitmap can be further divided into two parts: cell group (CG) part and Carrier Part. In the CG part, a bitmap is provided to indicate whether PDCP PDU Duplication is applied to each CG; see Tseng, paragraph [0091]), whether conditions required for activation of the PDCP packet duplication function are satisfied (FIG. 2 is a schematic diagram illustrating a multi connectivity PDCP PDU Duplication process, according to an exemplary implementation of the present application. In a diagram 200 of FIG. 2, when Duplication is activated based on a specific event (e.g., an event-based Duplication activation), a duplication function 208 in a PDCP layer 206 may duplicate PDCP PDUs and provide them to multiple radio bearers. In the present implementation, the duplicated PDCP PDUs are sent to one or more bearers (e.g., bearers 212 and 214) in the master cell group (MCG) 210, one or more bearers bearers 222 and 224) in a secondary cell group 220, and one or more bearers in another secondary cell group 230; see Tseng, paragraph [0048]); and
if the required conditions are satisfied, then transmitting to the UE an instruction for activation the PDCP packet duplication function (the activation and deactivation of Duplication are based on a PDCP PDU size threshold (e.g., paired activation event 
Regarding claim 9, Tseng discloses user equipment (UE) (It should be noted that, in the present application, a UE may include, but is not limited to, a mobile station, a mobile terminal or device, a user communication radio terminal; see Tseng, paragraph [0033]), comprising:
a processor (For example, one or more microprocessors or general purpose computers with communication processing capability may be programmed with corresponding executable instructions and carry out the described network function(s) or algorithm(s); see Tseng, paragraph [0030]); and
a memory, the memory storing instructions, wherein
the instructions, when run by the processor (The software implementation may comprise computer executable instructions stored on computer readable medium such as memory or other type of storage devices; see Tseng, paragraph [0030]), perform the method according to claim 1.
Regarding claim 10, Tseng discloses A base station (A base station may include, but is not limited to, a node B (NB) as in the UMTS, an evolved node B (eNB) as in the LTE-A, a radio network controller (RNC) as in the UMTS, a base station controller (BSC) as in the GSM/GERAN, an NG-eNB as in an E-UTRA base station in connection with the 5GC, a next generation node B (gNB) as in the 5G-RAN, and any other apparatus capable of controlling radio communication and managing radio resources within a cell. The base station may connect to serve the one or more UEs through a radio interface to the network; see Tseng, paragraph [0034]), comprising:
a processor (For example, one or more microprocessors or general purpose computers with communication processing capability may be programmed with corresponding executable instructions and carry out the described network function(s) or algorithm(s); see Tseng, paragraph [0030]); and
a memory, the memory storing instructions, wherein the instructions, when run by the processor (The software implementation may comprise computer executable instructions stored on computer readable medium such as memory or other type of storage devices; see Tseng, paragraph [0030]), perform the method according to claim 6.
Regarding claims 1 and 6, Tseng does not explicitly discloses receiving a configuration message from a base station, the configuration message comprising information of two or more cell groups configured for a Packet Data Convergence Protocol (PDCP) packet duplication function. In the same field of endeavor (e.g., communication system) Babaei discloses a method for receiving messages comprising configuration parameters for a first bearer by a wireless device that comprises receiving 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Babaei regarding receiving messages comprising configuration parameters for a first bearer by a wireless device into the method related to packet data convergence protocol (PDCP) protocol data unit (PDU) duplication of Tseng. The motivation to do so is to efficiently performing activation of the packet duplication for the first radio bearer (see Babaei, abstract).

Claims 2-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al., US 2018/0332501 A1 (Tseng hereinafter), in view of Babaei et al., US 2018/0279262 A1 (Babaei hereinafter), as applied to the claims above and further in view of Kilinc et al., US 2020/0007281 A1 (Kilinc hereinafter).
Here is how the references teach the claims.
Regarding claims 2-5, 7 and 8, Tseng and Babaei disclose the method according to claim 1 and the method according to claim 6. Tseng and Babaei do not explicitly disclose the following features.
Regarding claim 2, wherein the determining whether conditions required for activation of the PDCP packet duplication function are satisfied comprises:
if one cell group comprises a primary cell, and at least one activated cell exists in another cell group, then determining that the conditions required for activation of the PDCP packet duplication function are satisfied or
if none of the cell groups comprises a primary cell, then when at least one activated cell exists in each of the at least two cell groups, determining that the conditions required for activation of the PDCP packet duplication function are satisfied.
Regarding claim 3, wherein the activation the PDCP packet duplication function comprises: receiving, from the base station, a medium access control (MAC) control message for activating a cell in a cell group, and activation the PDCP packet duplication function in response to the message.
Regarding claim 4, wherein the method further comprises: if all cells in a cell group not comprising a primary cell are deactivated, deactivation the PDCP packet duplication function.
Regarding claim 5, wherein the deactivation the PDCP packet duplication function comprises: receiving, from the base station, a medium access control (MAC) control message for deactivating a cell in a cell group, and deactivation the PDCP packet duplication function in response to the message.
Regarding claim 7, wherein the determining whether conditions required for activation of the PDCP packet duplication function are satisfied comprises:
if one cell group comprises a primary cell, and at least one activated cell exists in another cell group, then determining that the conditions required for activation of the PDCP packet duplication function are satisfied; or
if none of the cell groups comprises a primary cell, then when at least one activated cell exists in each of the at least two cell groups, determining that the conditions required for activation of the PDCP packet duplication function are satisfied.
Regarding claim 8, further comprising: transmitting, to the UE, a medium access control (MAC) control message for deactivating a cell in a cell group.
In the same field of endeavor (e.g., communication system) Kilinc discloses method for duplication of data packets that comprises the following features.
Regarding claim 2, wherein the determining whether conditions required for activation of the PDCP packet duplication function are satisfied (see Kilinc, Fig. 3 steps 100, 102, and 104) comprises:
if one cell group comprises a primary cell (One of the radio carriers may be a primary radio carrier (PCell) which is always active; see Kilinc, paragraph [0067]), and at least one activated cell exists in another cell group (other radio carriers may be secondary radio carriers (SCells) which may be activated or deactivated; see Kilinc, paragraph 
if none of the cell groups comprises a primary cell, then when at least one activated cell exists in each of the at least two cell groups, determining that the conditions required for activation of the PDCP packet duplication function are satisfied.
Regarding claim 3, wherein the activation the PDCP packet duplication function comprises: receiving, from the base station, a medium access control (MAC) control message for activating a cell in a cell group (One of the radio carriers may be a primary radio carrier (PCell) which is always active; other radio carriers may be secondary radio carriers (SCells) which may be activated or deactivated. The MAC layer controls the activation and deactivation of such secondary radio carriers; see Kilinc, paragraph [0067]. Also see paragraph [0068], “an instruction (such as a MAC control element) may be received from the network (e.g. from a radio access node) instructing the activation 
Regarding claim 4, wherein the method further comprises: if all cells in a cell group not comprising a primary cell are deactivated (an instruction (such as a MAC control element) may be received from the network (e.g. from a radio access node) instructing the activation or deactivation of a particular secondary carrier, or all secondary carriers; see Kilinc, paragraph [0068]), deactivation the PDCP packet duplication function (If the second carrier has been deactivated, the method proceeds to step 108, in which, if the first entity of the second layer has been configured to duplicate traffic for transmission over the second carrier, the entity ceases such duplication of traffic; see Kilinc, paragraph [0078]).
Regarding claim 5, wherein the deactivation the PDCP packet duplication function comprises: receiving, from the base station, a medium access control (MAC) control message for deactivating a cell in a cell group (One of the radio carriers may be a primary radio carrier (PCell) which is always active; other radio carriers may be secondary radio carriers (SCells) which may be activated or deactivated. The MAC layer controls the activation and deactivation of such secondary radio carriers; see Kilinc, paragraph [0067]. Also see paragraph [0068], “an instruction (such as a MAC control element) may be received from the network (e.g. from a radio access node) instructing the activation or deactivation of a particular secondary carrier, or all 
Regarding claim 7, wherein the determining whether conditions required for activation of the PDCP packet duplication function are satisfied (see Kilinc, Fig. 3 steps 100, 102, and 104) comprises:
if one cell group comprises a primary cell (One of the radio carriers may be a primary radio carrier (PCell) which is always active; see Kilinc, paragraph [0067]), and at least one activated cell exists in another cell group (other radio carriers may be secondary radio carriers (SCells) which may be activated or deactivated; see Kilinc, paragraph [0067]), then determining that the conditions required for activation of the PDCP packet duplication function are satisfied (The MAC layer controls the activation and deactivation of such secondary radio carriers. A second layer of the protocol stack (e.g. the PDCP layer) is responsible for the duplication of packets for transmission over the multiple aggregated carriers; see Kilinc, paragraph [0067]. Also see paragraph [0078], “In step 104, the first entity of the second layer (e.g. the PDCP entity 50) receives the indication and determines whether the indication is an indication that the second carrier has been activated or de-activated. If the second carrier has been activated, the process moves to step 106, in which, if the first entity of the second layer has been configured to duplicate traffic (and the second carrier was established for that purpose), the entity commences duplication of traffic for transmission over the first and second carriers. See FIG. 2 for a description of this process”); or

Regarding claim 8, further comprising: transmitting, to the UE, a medium access control (MAC) control message for deactivating a cell in a cell group (an instruction (such as a MAC control element) may be received from the network (e.g. from a radio access node) instructing the activation or deactivation of a particular secondary carrier, or all secondary carriers; see Kilinc, paragraph [0068]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kilinc regarding duplication of data packets into the method related to packet data convergence protocol (PDCP) protocol data unit (PDU) duplication of Tseng and Babaei. The motivation to do so is to duplication of data packets in the packet data convergence protocol (PDCP) layer in order to achieve high reliability and low latency (see Kilinc, abstract and paragraph [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 04/09/2021